department of the treasury inte rnal reve nue s ervi ce washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date date date person to contact and id number contact telephone number uil dear i am responding to your written inquiry dated date regarding how to change the annual_accounting_period for your organization i have enclosed a copy of revproc_85_58 which explains the procedures by which an organization exempt under sec_501 of the internal_revenue_code may change its annual_accounting_period please review the revenue_procedure for details as to how it applies to the specific circumstances of your organization generally an organization may change its accounting_period by filing the applicable information_return such as a form_990 or form 990-ez by the fifteenth day of the fifth month following the close of the short_period on subsequent information returns please use your new accounting_period to complete the form and indicate the accounting_period at the top of the return exempt_organizations that have previously changed their accounting_period within the last ten years must use form_1128 you may go to our website at www irs gov formspubs to directly obtain these documents i hope that this information is helpful if you have any questions about this letter please call enclosure david l fish manager exempt_organizations guidance sincerely
